IN THE COURT OF APPEALS OF TENNESSEE
                                AT NASHVILLE
                                        March 12, 2013 Session

  DHYANNA MURO RAMIREZ ET AL. v. BRIDGESTONE/FIRESTONE,
                     INC., ET AL.

                     Appeal from the Circuit Court for Davidson County
                  Nos. 05C-1554,-1557,-1563,-1565,-1566,-1567,-1569 & -1571
                                   Thomas W. Brothers, Judge


                          No. M2012-00860-COA-R3-CV - April 4, 2013


These personal injury cases against Bridgestone/Firestone, Inc., and Ford Motor Company
(collectively “the Defendants”) were consolidated below for all pre-trial proceedings. They
have been before this court twice before, first pursuant to a Tenn. R. App. P. 10 extraordinary
appeal and later by way of a Tenn. R. App. P. 9 interlocutory appeal. They have generated
two published opinions. In re Bridgestone/Firestone and Ford Motor Company Tire
Litigation, 138 S.W.3d 202 (Tenn. Ct. App. 2003), perm. app. den. Jun. 1, 2004 (“Firestone
I”); In re Bridgestone/Firestone and Ford Motor Company Litigation, 286 S.W.3d 898
(Tenn. Ct. App. 2008), perm. app. den. Mar. 23, 2009 (“Firestone II”). In Firestone I, we
held that these cases should have been filed in Mexico. We dismissed them on the ground
of forum non conveniens. In Firestone II, we held that unsuccessful attempts to file in
Mexico could possibly establish that Mexico was not an available alternative forum, contrary
to the assumption made by us in Firestone I. We remanded the cases for a hearing on the
issue of whether the dismissals in Mexico took place in spite of the plaintiffs’ good faith
efforts or, rather, occurred because of the plaintiffs’ manipulation of the cases in order to
secure the dismissals in Mexico and thereby have an excuse to refile in Tennessee. The trial
court dismissed eight of 261 pending cases. The cases that were dismissed fall into two
distinct groups. One group involves tires (“the FR 480 tire cases”), specifically Firestone
480 tires, that were actually manufactured in Mexico. The trial court concluded that the
failure to join the entity in Mexico that actually made the tires there showed that the plaintiffs
in those cases should not be permitted to litigate whether Mexico was an available forum.
The other group consists of two cases which were filed in Mexico on more than one
occasion, only one of which was disclosed in discovery (“the Ramirez and Flores cases”).
The plaintiffs in both groups (collectively “the Plaintiffs”) appeal. We affirm.



       1
           The 18 cases that were not dismissed are not at issue in this appeal.
        Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                            Affirmed; Case Remanded

C HARLES D. S USANO, J R., P.J., delivered the opinion of the Court, in which J OHN W.
M CC LARTY and T HOMAS R. F RIERSON, II, JJ., joined.

Steve North, Madison, Tennessee, for the appellants, Dhyanna Muro Ramirez and
Sacramento Baez Flores.

Douglas S. Johnston, Jr., Nashville, Tennessee, for the appellants, Juan Antonio Gonzalez,
Bricio Yanez Islas, Francisco Zuno Perez, Gabriella Arellano Medina, Ivan Hillman Chapoy
and Estanislao Amezcua Sanchez.

James F. Sanders and A. Scott Ross, Nashville, Tennessee, for the appellee, Bridgestone/
Firestone, Inc.

Gregory G. Garre and Roman Martinez, Washington, DC; Wade C. Crosnoe, Austin, Texas;
and Stephen A. Marcum, Huntsville, Tennessee, for the appellee, Ford Motor Company.

                                          OPINION

                                               I.

       The quickest and most reliable way to “get up to speed” in the present appeal is with
reference to the language of our opinion in Firestone II:

              . . . . In the prior appeal in this case, the trial court denied the
              Defendants’ motion to dismiss on the grounds of forum non
              conveniens, finding that the Mexican courts were not an
              “adequate” alternative forum, and that the Defendants had not
              shown other factors warranting dismissal.                    In re
              Bridgestone/Firestone, 138 S.W.3d 202, 205 (Tenn. Ct. App.
              2003). On appeal, this Court held that the “adequacy” of the
              alternate forum was not to be considered; the alternate forum
              need only be “available.” Id. at 206. The appellate court noted
              that, because the Defendants had agreed to waive any
              jurisdictional defenses, “the courts of Mexico are available to
              adjudicate the instant cases.” Id. at 207. The appellate court
              found that the relevant public policy factors, especially the
              difficulty of applying Mexican law, weighed in favor of

                                              -2-
                relegating the Plaintiffs to re-filing in Mexico. Id. at 208-09.
                Therefore, the trial court’s denial of the motion to dismiss was
                reversed and the case was dismissed. Id. at 210.

                Thereafter, the Plaintiffs filed their lawsuits in Mexico and the
                lawsuits were dismissed. They then re-filed the same lawsuits
                against the same Defendants in the same Tennessee court. After
                the Defendants’ motion to dismiss was denied, the parties are
                here before us once again.

                Clearly, a finding that the Mexican courts were an “available”
                alternative forum was necessary for the dismissal on the basis of
                forum non conveniens. Should issue preclusion be applied?

                                               *    *    *

                We find that issue preclusion can apply to the findings
                underlying a dismissal on the basis of forum non conveniens,
                and in particular can apply to a finding that an alternate forum
                is available. In this case, the finding of an available alternate
                forum was not made by the trial court; rather, it was made by the
                appellate court based on the record, after rejection of the trial
                court’s reason for denying the Defendants’ motion to dismiss.2
                Nevertheless, the finding was necessary to the appellate court’s
                dismissal of the lawsuit on the basis of forum non conveniens,
                and can have preclusive effect in a subsequent action, “in the
                absence of any change in the material facts underlying [the
                prior] determination.” Ex parte Ford Motor Credit, 772 So.2d
                at 444; see also Zurick, 426 S.W.2d at 771–72 (available
                alternate forum necessary to a forum non conveniens dismissal).

                In this case, were it not for the proceedings in Mexico resulting
                in dismissal of the Plaintiffs’ cases, we would grant the relief
                sought by the Defendants and hold, as a matter [of] law, that our
                prior decision precludes re-litigation of the issue of the
                availability of Mexico as an alternate forum. Like the Seventh


        2
        It appears that the availability of Mexico as an alternate forum was essentially assumed, based on
the Defendants’ consent to waive any jurisdictional defenses. See In re Bridgestone/Firestone, 138 S.W.3d
at 206–07.

                                                   -3-
             Circuit, however, we must conclude that “[i]t would be unfair
             . . . to pretend that nothing had occurred at all, particularly
             because the . . . assumption about the availability of a Mexican
             forum might, in the end, prove to be erroneous.”
             Bridgestone/Firestone, 420 F.3d at 706. If this turned out to be
             the case, and this Court dismissed the re-filed lawsuits, then the
             Plaintiffs would be left with no forum in which to seek
             compensation for their injuries. A wrong incapable of redress,
             we think, serves neither justice nor equity. See Marlene Indus.
             Corp., 712 F.2d at 1017; 47 Am. Jur. 2d Judgments § 490 at 50
             & nn. 6 -11.

             Consequently, we decline to hold, as a matter of law, that the
             Plaintiffs are precluded from reconsideration of the issue of the
             availability of Mexico as an alternate forum for their claims.
             The trial court’s order denying the Defendants’ motion to
             dismiss must be vacated. The cause must be remanded to the
             trial court to “thoroughly explore the circumstances
             surrounding” the Plaintiffs’ proceedings in Mexico. On remand,
             the trial court should consider whether the Plaintiffs acted in
             good faith in the Mexican proceedings, whether the Mexican
             proceedings were manipulated to achieve dismissal by the
             Mexican courts, and whether the Mexican court decisions are
             entitled to recognition here. In re Bridgestone/Firestone, 420
             F.3d at 706-07. In addition, the trial court may consider whether
             the dismissal of the Plaintiffs’ claims was foreseeable. See
             Restatement (Second) of Judgments § 28(5)(b) and comment i.
             If the trial court finds that the decisions of the Mexican courts
             should not be recognized, it may, in its discretion, hold that the
             Plaintiffs are precluded from re-litigating the issue of the
             availability of Mexico as an alternate forum, and dismiss the
             Plaintiffs’ lawsuit on that basis.

Firestone II at 906-09 (footnote 2 is in the original as footnote 11; headings omitted;
emphasis in last paragraph added).

      On remand following Firestone II, “the parties embarked on extensive litigation
concerning the proceedings in Mexico with exhaustive discovery” that included the details
of communications between the Plaintiffs’ lawyers who handled the cases in Mexico and the
lawyers who handled the cases in the United States. The trial court held a four day

                                            -4-
evidentiary hearing before announcing its decision in a detailed memorandum opinion. The
court summarized its various holdings as follows:

             To reiterate, by offering proof that the Mexican courts have
             refused jurisdiction, the Plaintiffs have proven a sufficient
             change in circumstances that justifies reexamination of the issue
             of availability. By submitting verified, signed orders from
             competent courts in Mexico, the Plaintiffs have also proven that
             the rulings from the Mexican courts are presumptively entitled
             to recognition.

             Defendants have proven by clear and convincing evidence that
             this Court should not reconsider availability in the Baez Flores
             and Muro Ramirez cases because of their concealment during
             the discovery process.

             In those cases involving the FR480 tires, Defendants have
             proven by clear and convincing evidence that Plaintiffs
             intentionally failed to name Mexican corporate defendants in
             their pleadings whose inclusion as Defendants may have
             provided grounds for jurisdiction or competencia for the
             Mexican courts. Therefore, Defendants have proven that the
             rulings in the cases involving the FR480 tires are not entitled to
             recognition by this Court because the proceedings in those cases
             were manipulated by the Plaintiffs.

             In those cases not involving FR480 tires, this Court finds that
             Defendants have failed to prove, by either clear and convincing
             evidence or by a preponderance of the evidence, that Plaintiffs
             acted with bad faith and manipulated the proceedings in the
             Mexican courts to obtain dismissals.

             This Court further finds that the courts of Mexico do not provide
             an available alternate forum because the courts of Mexico will
             not accept competencia or jurisdiction over these Defendants.
             Therefore, the essential element of availability does not exist




                                            -5-
                and the prior dismissal on grounds of forum non conveniens
                does not preclude the refiling of these cases3 in Tennessee.

                It was not foreseeable [in Firestone I] to the Plaintiffs that
                Mexican courts would refuse to accept jurisdiction over these
                cases until after the Supreme Court had denied the application
                for permission to appeal in June of 2004; therefore, they did not
                waive the question of the availability of Mexican courts as an
                alternative forum.

                Accordingly, the Court finds and Orders as follows:

                Defendants’ Motions to Dismiss are hereby GRANTED in the
                following cases:

                05C-1554 (Muro Ramirez), and
                05C-1557 (Baez Flores).

                                                *   *     *

                Defendants Motions to Dismiss are hereby GRANTED in the
                following cases involving the FR480 tires:

                05C-1563     (Gonzalez, J.),
                05C-1565     (Islas),
                05C-1566     (Perez),
                05C-1567     (Medina),
                05C-1569     (Chapoy), and
                05C-1571     (Sanchez).

      As to the specific reasons for dismissing the Ramirez and Flores cases and the
FR 480 tire cases, the court stated:

                The strongest argument of Defendants is based on the
                credibility, or lack thereof, of the two individuals most closely
                associated with the Mexican proceedings – Mark Tippetts and
                Noelia Valenciano. Defendants assert that Mr. Tippetts


        3
         This comment applied to the 18 cases before the trial court that were not dismissed. As previously
noted, those cases are not before us in this appeal.

                                                    -6-
misrepresented himself as a lawyer and that Ms. Valenciano
concealed two filings in Mexican courts. In essence, the
Defendants ask that the Court consider the bad character and
lack of credibility of these two individuals as circumstantial
evidence and infer from it that they acted with bad faith in all
cases, pursuing a scheme to wrongfully obtain dismissals in
courts, both trial and appellate, all over Mexico.

This Court agrees with Defendants that these two individuals are
not credible and their testimony is untrustworthy if contradicted
by other evidence. If there was another version of events
presented to this Court, then it would be appropriate to disregard
these witnesses’ versions and accept the other.

Had the Defendants presented any evidence that either of these
individuals acted improperly in their communications and/or
dealings with the Mexican courts, then perhaps their argument
would be more persuasive. However, there is no such evidence.
For example, Mr. Tippetts’ assertion that he advised Mexican
judges that the Defendants would submit to the jurisdiction of
those courts remains unrefuted. The testimony of Justice
Armando Garcia Estrada, who the Court finds to be credible,
also stands in confirmation that Tippetts did not attempt to have
the trial judge dismiss the case before him.

The Defendants assert that proof of Tippetts’ and Valenciano’s
bad character is circumstantial evidence suitable to infer that
they were involved in fraudulent activity. Rule 404 of the
Tennessee Rules of Evidence is helpful in analyzing this
situation.    Our Supreme Court recently reaffirmed the
limitations placed by Rule 404 and said that,

       Tennessee Rule of Evidence 404(b) is called into
       play when a trial court must decide whether proof
       of a defendant’s alleged misconduct on one
       occasion may be admitted in conjunction with
       proving his alleged misconduct on a separate
       occasion. . . . Rule of Evidence 404(b) provides
       categorically that “[e]vidence of other crimes,
       wrongs, or acts is not admissible to prove the

                               -7-
       character of a person in order to show action in
       conformity with the character trait.”

While it is clear that Mr. Tippetts falsely represented himself as
an attorney when he was not, there is no direct proof of any
improper activities with the Mexican courts. Nor is there any
circumstantial evidence that is so compelling as to require a
finding that he acted improperly in his dealing with these
tribunals. At most, it is shown that he improperly represented
his credentials. It should be noted that none of the cases filed in
Mexico were dismissed because of Mr. Tippetts’
misrepresentation of his status as a lawyer.

Accordingly, proof of Mr. Tippetts misrepresenting his status as
a lawyer may not be used as proof that he improperly
manipulated the Mexican courts. It may only be used to
discount his testimony when compared to other evidence.
Likewise, proof that Ms. Valenciano concealed two filings may
only be used for credibility purposes on matters other than those
cases.

Defendants have proven that Ms. Valenciano failed to report
that the Baez Flores case was initially accepted by a Mexican
court in Xalapa but then was voluntarily dismissed and later
refiled in Veracruz. Defendants draw two conclusions from
this, first, that Ms. Valenciano is not credible and, second, that
this serves as proof that foreign domiciled defendants can be
subjected to jurisdiction to [sic] Mexican courts. Defendants
also point to the apparent concealment of the fact that the Muro
Ramirez case had been dismissed twice instead of once.

As already stated, this Court agrees that Ms. Valenciano has
been shown to lack credibility. Her explanations as to why these
filings were not revealed are nonsense.

As to the second point, this Court has previously ruled that it
will not consider the dismissals as proof of the law in Mexico,
only as proof of the “existence of these rulings” similar to the
position taken by the Seventh Circuit Court of Appeals.



                                -8-
Therefore the rulings in these specific cases do not establish
what the law in Mexico is or is not.

There is no excuse for the failure to disclose the existence of
these two filings in Mexico. Both were handled by Ms.
Valenciano and she falsely testified in her deposition when
asked about the existence of all cases filed in Mexico. Mr.
Tippetts also had knowledge of these cases and his answer that
they must have “slipped his mind” is unacceptable. There is no
justification for not revealing these two cases in response to
discovery or at the depositions.

This Court finds that it should draw adverse inferences from this
intentional misbehavior. Therefore, in these two cases, unlike
the others, there is countervailing evidence of actions intended
to manipulate the courts in Mexico – the attempt at concealment
by Ms. Valenciano and Mr. Tippetts. This misconduct also is
directed at this Court since the discovery process was abused by
them. The Court refuses to consider the actions of the Mexican
courts in these two matters.

Accordingly, this Court finds that these two cases should be
dismissed since there is no basis for reconsideration of
availability and, additionally, as a sanction under Tenn. R. Civ.
P. 37 for discovery abuse.

Further, the Court finds that Defendants are entitled to recover
their costs and expenses, including attorney fees, associated with
obtaining these files in Mexico, having them translated, and
appearing in court on February 1, 2011. Defendants shall
prepare affidavits of these costs and file them with the Court
within thirty days of this Order. . . .

                            *   *     *

The cases involving FR480 tires are distinguishable because
those tires were actually manufactured and sold in Mexico by
Bridgestone Firestone de Mexico. This Court is persuaded by
Defendants’ analysis and concludes that the evidence clearly and
cogently proves that the Mexican entity was intentionally


                                -9-
              omitted from the suits filed in Mexico. While Plaintiffs argue
              that including the Mexican company would have been futile, a
              Mexican court could have determined that the addition of a
              defendant domiciled in Mexico may have provided sufficient
              grounds for accepting jurisdiction over all of the Defendants.
              Plaintiffs eliminated that possibility by deliberately omitting
              parties necessary to establish jurisdiction. Therefore this Court
              will not reconsider the question of availability in cases 05C-
              1563, 05C-1565, 05C-1566, 05C-1567, 05C-1569, and 05C-
              1571. Defendants’ motions to dismiss should be granted in
              those cases. . . .

(Headings and footnotes in original omitted; underlining in original; our footnote 3 added.)

                                               II.

      As the Defendants point out, the brief filed on behalf of Ramirez and Flores does not
provide a statement of the issues on appeal as required by Tenn. R. App. P. 27 (a)(4). The
Defendants phrase the issues in those cases as follows:

              Whether [the] Plaintiffs have waived their objections to the
              decision below by failing to identify them as required by Tenn.
              R. App. P. 27(a)(4).

              Whether the trial court’s ruling dismissing the cases was an
              abuse of discretion.

In the FR 480 tire cases, the single, compound, issue raised by the Plaintiffs is:

              Whether the trial court erred in dismissing these cases because
              Plaintiffs . . . did not add a Mexican entity as a defendant in their
              Mexican filings when the statute of limitations had long since
              run against any such Mexican entity, Mexico employs a “loser
              pays” rule, and no Mexican entity was either a Defendant or
              named as being comparatively at fault in the Tennessee actions.

As to both groups of cases, the Defendants raise the issue of whether the cases should have
been dismissed on alternative grounds.




                                              -10-
                                              III.

                                               A.

        We begin with the Ramirez and Flores cases. As previously noted, the Defendants
raise the issue that Ramirez and Flores have waived any and all issues by failing to include
a statement of the issues in their brief as required by Tenn. R. App. P. 27(a)(4). In pertinent
part, the Rule requires that the appellant’s brief “contain under appropriate headings . . . [a]
statement of the issues presented for review.” The Defendants cite several cases that have
enforced the rule by refusing to address issues that were not properly listed as such in
appellant’s briefs. See, e.g., Bunch v. Bunch, 281 S.W.3d 406, 410 (Tenn. Ct. App. 2008);
Childress v. Union Realty Co., Ltd., 97 S.W.3d 573, 578 (Tenn. Ct. App. 2002). In their
reply brief, Ramirez and Flores assert that their attorney “inadvertently failed to insert the
section of [their] Brief entitled ‘Issues Presented.’ ” They say in their reply brief that the
issue is as follows:

              Whether the trial court abused its discretion by dismissing the
              cases of innocent plaintiffs as a discovery sanction for the
              failure of their lawyers in Mexico to disclose documents.

Ramirez and Flores point out that we are free in our discretion to consider the substance of
arguments made in briefs that do not contain a matching statement of the issues. See Word
v. Word, 937 S.W.2d 931, 932 n.1 (Tenn. Ct. App. 1996). They also assert that their issue
is identified in the first sentence of their statement of the case: “The appeals in these two
cases challenge the trial court’s dismissal of the cases as an excessive discovery sanction.”
Ramirez and Flores argue that it would be an impermissible subordination of substance to
form to refuse to consider the single, narrow issue that is apparent on the pages of their brief.
 See Powell v. Community Health Systems, Inc., 312 S.W.3d 496, 511 (Tenn. 2010) (courts
must be careful to not exalt form over substance). We agree with Ramirez and Flores that
the single narrow issue is apparent from a reading of their brief. Accordingly, in our
discretion, we will consider the issue even though it was not listed as such under an
appropriate heading in the brief.

                                               B.

       The Defendants also argue that, by limiting their issue to whether the court improperly
dismissed the case as a discovery sanction, Ramirez and Flores have left unchallenged an
alternative ground for dismissal articulated by the trial court. According to the Defendants,




                                              -11-
              [t]he trial court dismissed these cases (1) because Plaintiffs’
              efforts to manipulate the Mexican and Tennessee courts meant
              that “there is no basis for reconsideration of availability” of the
              Mexican forum, and (2) “additionally, as a sanction under Tenn.
              R. Civ. P. 37 for discovery abuse.”

(Emphasis in original.) Ramirez and Flores acknowledge in their reply brief that their
attorneys “failed to disclose that (a) the Muro Ramirez case had to be re-filed in the Mexican
court because the first petition was dismissed due to inadequate documentation and (b) the
Baez Flores case was accepted in one Mexican jurisdiction but dismissed and re-filed in
another Mexican jurisdiction . . . .” They also acknowledge that “the only issue in this appeal
deals with excessive discovery sanctions.” The trial court’s order confirms that the court did
dismiss the case on two grounds – one being a discovery sanction and the other being a
finding that the cases were manipulated to defeat jurisdiction in the Mexican courts. The
latter holding was based upon an adverse inference drawn from the failure to make the
disclosure of the multiple filings of the Ramirez and Flores cases. However, since the failure
to make the disclosures happened in discovery, it appears to this Court that the arguments
relating to dismissal as a discovery sanction pertains also to dismissal based on an adverse
inference drawn from the same alleged discovery abuse. Accordingly, we decline the
Defendants’ invitation to simply affirm based on the failure of Ramirez and Flores to
specifically argue that the trial court should not have dismissed based on its refusal to revisit
availability.

                                               C.

       We will now consider the question of whether the trial court erred in dismissing the
Ramirez and Flores cases as a discovery sanction. “Appellate courts review a trial court’s
decision to impose sanctions and its determination of the appropriate sanction under an abuse
of discretion standard.” Pegues v. Illinois Cent. R. Co., 288 S.W.3d 350, 353 (Tenn. Ct.
App. 2008). Even though abuse of discretion is a relaxed standard, it “does not . . . immunize
a lower court’s decision from any meaningful appellate scrutiny.” Lee Medical, Inc. v.
Beecher, 312 S.W.3d 515, 524 (Tenn. 2010).

              Discretionary decisions must take the applicable law and the
              relevant facts into account. An abuse of discretion occurs when
              a court strays beyond the applicable legal standards or when it
              fails to properly consider the factors customarily used to guide
              the particular discretionary decision. A court abuses its
              discretion when it causes an injustice to the party challenging
              the decision by (1) applying an incorrect legal standard, (2)


                                              -12-
                 reaching an illogical or unreasonable decision, or (3) basing its
                 decision on a clearly erroneous assessment of the evidence.

                 To avoid result-oriented decisions or seemingly irreconcilable
                 precedents, reviewing courts should review a lower court’s
                 discretionary decision to determine (1) whether the factual basis
                 for the decision is properly supported by evidence in the record,
                 (2) whether the lower court properly identified and applied the
                 most appropriate legal principles applicable to the decision, and
                 (3) whether the lower court’s decision was within the range of
                 acceptable alternative dispositions. When called upon to review
                 a lower court’s discretionary decision, the reviewing court
                 should review the underlying factual findings using the
                 preponderance of the evidence standard contained in Tenn. R.
                 App. P. 13(d) and should review the lower court’s legal
                 determinations de novo without any presumption of correctness.

Id. at 524-25.

        Ramirez and Flores stress several of the trial court’s factual findings as background
for their argument. They note the trial court found that other than the FR 480 tire cases and
the Ramirez and Flores cases

                 there is simply no proof that Plaintiffs acted in bad faith and
                 manipulated the various courts of Mexico.

                 Despite having almost unheard of access to the contents of the
                 files and documents of Plaintiffs’ counsel, the best that can be
                 said is that Defendants have raised suspicions and innuendos
                 concerning Plaintiffs’ motives and intentions with regard to the
                 remaining cases. The proof does not preponderate in favor of
                 the conclusion that Plaintiffs intended to perpetuate a fraud by
                 improperly obtaining dismissals. . . .

        Another finding that Ramirez and Flores stress as an underpinning of their argument
is the court’s finding that “the rulings of the various Mexican courts refusing to accept
jurisdiction are valid interpretations of the law of Mexico.” The court made its finding based
upon the dismissals that were offered into evidence and its evaluation of expert testimony,
including the demeanor and credibility of the experts, concerning whether a non-resident
corporation can bestow jurisdiction, or competencia, on Mexican courts by “express


                                               -13-
submission.” The court noted that “no case has been presented in which a Mexican court has
accepted competencia over a foreign defendant, not domiciled in Mexico, in a personal injury
lawsuit.”

       The thrust of the argument advanced by Ramirez and Flores is that since the trial court
expressly found that Mexico is not an available forum, and that there was no grand scheme
to obtain dismissal of the cases by fraud, then it was overly harsh to dismiss the cases based
upon a simple oversight of the Mexican lawyers.4 This argument ignores several vital
components of the trial court’s findings. First, it ignores the fact that the trial court expressly
excluded the Ramirez and Flores cases from the findings upon which Ramirez and Flores
attempt to rely. Obviously, one court did accept jurisdiction over the Flores case.

        Second, the argument advanced by Ramirez and Flores asks this Court to accept the
explanations of the Mexican lawyers, Tippetts and Valenciano, despite the trial court’s
express finding that they were not credible witnesses, and that their explanations were
“nonsense.” A trial court’s findings which turn on credibility will not be reversed absent
“clear, concrete and convincing evidence to the contrary.” Tennessee Valley Kaolin Corp.
v. Perry, 526 S.W.2d 488, 490 (Tenn. Ct. App. 1974); see Lee Medical, 312 S.W.3d at 525.

        Third, the argument ignores the posture of these cases as they came before the trial
court, i.e., under an order of remand that expressly instructed the trial court that “it may, in
its discretion, hold that the Plaintiffs are precluded from re-litigating the issue of the
availability of Mexico as an alternate forum.” That is exactly what the trial court did with
regard to the Ramirez and Flores cases; it expressly found that “there is no basis for
reconsideration of availability.” That finding was justified by the failure to disclose (1) that
the Ramirez case was dismissed for procedural deficiencies before it was dismissed for lack
of jurisdiction and (2) that the Flores case was “accepted” for jurisdiction in Xalapa, Mexico
and immediately voluntarily dismissed and re-filed in Veracruz, Mexico.

        We find no merit to the argument of Ramirez and Flores that the failure to disclose
the prior filings was purely innocent or that the dismissal was too harsh a sanction. Thus, we
hold that the trial court did not abuse its discretion in dismissing the Ramirez and Flores
cases.




        4
          At oral argument, counsel for Ramirez and Flores criticized the trial court for dismissing their cases
while allowing other cases that had allegedly not even been re-filed in Mexico to proceed. As we have
stated, the 18 cases that were not dismissed are not before us in this appeal. Therefore, it is inappropriate
to assume that they are correct and use them for comparison.

                                                     -14-
                                              IV.

                                               A.

      We turn now to the FR 480 tire cases. We begin by noting the applicable standard of
review:

              [I]t is well settled that we review. . . questions of law de novo
              with no presumption of correctness given the lower courts’
              judgments. E.g., Beare Co. v. Tennessee Dep’t of Revenue,
              858 S.W.2d 906, 907 (Tenn. 1993). We review questions of fact
              “de novo upon the record of the trial court, accompanied by a
              presumption of the correctness of the finding, unless the
              preponderance of the evidence is otherwise.” Tenn. R. App. P.
              13(d).

Nelson v. Wal Mart Stores, Inc., 8 S.W.3d 625, 628-29 (Tenn. 1999).

                                               B.

                                               1.

       The FR480 Plaintiffs present several criticisms of the trial court’s dismissal of their
cases, although it is unclear whether they contend that each criticism is ground for reversal
in and of itself. The first criticism is a good example. The FR480 Plaintiffs assert that the
“suspicious haze” that doomed the Seventh Circuit case is not present in these cases. See In
re Bridgestone/Firestone, Inc., 420 F.3d 702 (7th. Cir. 2005), on remand, 470 F. Supp. 2d
917 (2006). That is partly true. However, factual distinctions between the Seventh Circuit
case and the FR480 tire cases do not, as a matter of law, require that these cases survive a
motion to dismiss.

                                              2.

        The next group of criticisms offered by the Plaintiffs in the FR480 tire cases all relate
to the idea that by the time the cases were filed in Mexico, the statute of limitations had run
against Bridgestone Firestone de Mexico (“BFdM”), the Mexico-based entity that
manufactured the tires at issue. It appears to be undisputed that the statute of limitations in
Mexico for personal injury product liability claims is two years from accrual and that all the
claims accrued no later than August 2002. The FR480 Plaintiffs argue that it is unethical in
Tennessee to file an action that is known to be time-barred. They cite no cases; they rely


                                              -15-
exclusively on the language of Rule 3.1 of the Tennessee Rules of Professional Conduct
found in Rule 8 of the Rules of the Supreme Court. In pertinent part, Rule 3.1 prohibits a
lawyer from filing an action unless “the lawyer has a basis in law and fact for doing so. . . .”
Counsel even went so far at oral argument as to assert that in the record before us there is not
even a good faith basis to allege fault against BFdM. We find this line of argument specious
at best. In each of the six FR480 tire cases, the complaint filed in the trial court boldly
asserts a manufacturing defect. In the Gonzalez case, docket number 05C-1563, the
complaint specifically alleges that BFdM is responsible for the manufacturing defect.

        The Defendants assert that they, or their related Mexican manufacturer, BFdM, would
have waived the statute of limitations defense. We know of no evidence in the record that
directly supports the Defendants’ assertion. There is ample evidence in the record, however,
that ethical concerns had nothing to do with the reason BFdM was not named as a defendant
in the Mexican filings. The evidence contains numerous notes and memoranda among
Plaintiffs’ counsel recording strategy conversations. One characterizes BFdM as a “viable”
defendant.5 None that we have seen or of which we have been made aware refer to the claims
against BFdM as being time-barred, or cite that as the reason for not naming BFdM. Instead,
the notes indicate that BFdM should not be named as a defendant in Mexico because, if it is
named as a party, “It [, i.e., the lawsuit,] would stay there!!!” Further, since at least two of
the Mexican lawyers, one of which was not actually licensed, acted without regard to ethical
constraints, it is even more doubtful that ethical concerns had anything to do with the failure
to name BFdM as a defendant. The same analysis holds true with regard to the argument of


       5
           In pertinent part, the document states:

                 Yesterday I had a long conversation with Mark Tippetts. He claims to have
                 thirty-one cases from Tennessee that he will be filing in ten to twelve
                 Mexican states in the near future. His aim is to have all of these dismissed,
                 and to have the dismissals affirmed by the various Mexican state appellate
                 courts of last resort. He will then re-file them in Tennessee.

                 He claims to have nine Firestone FR 480 cases like ours, where the tires
                 were manufactured by Bridgestone/Firestone de Mexico at its plant in
                 Cuernavaca, Morelos. He himself is not certain that he will pursue these
                 actions, because of the existence of a viable Mexican corporate defendant.
                 If he does, he will not sue Bridgestone/Firestone de Mexico but will sue
                 Bridgestone/Firestone North America and Bridgestone Corporation on a
                 pure design defect theory, on the basis that the Firestone FR 480 was
                 designed in the Unites States. His ultimate fear is that even if these cases
                 are dismissed by the Mexican courts, and re-filed in Tennessee, a
                 successful argument will be made that the wrong entity was sued, and that
                 the Firestone FR 480 cases will be thrown back into the Mexican courts.
                 ....

                                                     -16-
the Plaintiffs in the FR480 tire cases that any claim against BFdM would be frivolous, and
could subject them to the “loser-pays” rule employed in Mexico.

                                                       3.

       The FR480 Plaintiffs next argue that the only evidence of manipulation is found in
two documents that “standing alone are neutral at best.” One of the referenced documents
is a set of notes made by attorney Victor Carrera of a telephone conversation with Mr.
Tippetts. One statement recorded in Mr. Carrera’s notes was: “DO NOT SUE MEXICAN
ENTITY.” (Capitalization in original.) The other document is a letter from Mr. Carrera to
Mr. Tippetts wherein Carrera states: “You will notice that the pleadings in Tennessee allege
manufacturing defects in addition to design defects, which will have to be eliminated from
any new suit filed in [Mexico].” The Plaintiffs in the FR480 tire cases say that there was an
innocent explanation for their actions in that a manufacturer in Tennessee product liability
law includes a designer. See Tenn. Code Ann. § 29-28-102(4) (2012)(definition of
manufacturer). We do not find this point to be persuasive. As we have previously noted, the
complaint in each of these cases alleges that a defect was introduced into the subject tires
during the manufacturing process. If there was a good faith basis in Tennessee to allege a
manufacturing defect, we do not understand why the lawyers were dead set against asserting
a manufacturing defect claim in the Mexican courts, unless they were afraid it would provide
a basis for jurisdiction. At best, the pleadings in Tennessee are an admission by these
Plaintiffs that there was a defect introduced into the tires during the production process in
Mexico. Moreover, we do not agree that the documents reflect innocence when viewed in
the context of the record as a whole.

       We also note that these Plaintiffs do not seem to take issue with the trial court’s use
of the word “may” instead of the word “probably” in the following statement:

                  While Plaintiffs argue that including the Mexican company
                  would have been futile, a Mexican court could have determined
                  that the addition of a defendant domiciled in Mexico may have
                  provided sufficient grounds for accepting jurisdiction over all of
                  the Defendants. Plaintiffs eliminated that possibility by
                  deliberately omitting parties necessary to establish jurisdiction.

We will not create an issue where none is raised.6




       6
           Counsel did belatedly take issue with the factual basis for the finding at oral argument.

                                                     -17-
                                               4.

        Finally, the Plaintiffs in the FR480 cases argue that forum non conveniens requires
that jurisdiction in the alternate forum exist based on exactly the same parties and the same
causes of action. They cite no case law for this proposition, but argue that it is “only logical”
and implicit in the doctrine. If that is true, these Plaintiffs took themselves out of contention
by excluding the manufacturing defect claim that was asserted in Tennessee.

         Also, even if we accept these Plaintiffs’ argument at face value, we are not persuaded
that it controls the outcome given the present posture of these cases. We cannot and will not
ignore the history of the cases including our holding in Firestone II that “in the absence of
[a] change in the material facts underlying [the prior] determination” that Mexico is an
available forum, our previous dismissal stands. 286 S.W.3d at 909. In the context of the
remand, these Plaintiffs bore the burden of proving that Mexico was not an available forum
and that they genuinely tried to do everything that was necessary to capture that availability.
These Plaintiffs have not carried that burden. The record demonstrates that counsel
considered the possibility of naming BFdM as a defendant but decided against it knowing
that they were excluding the manufacturing defect claim asserted in Tennessee. They were
convinced that if they named BFdM as a defendant, the cases would stay in Mexico. It was
obviously a deliberate choice. There is also no dispute that Plaintiffs’ counsel, both in
Mexico and the United States, wanted the Mexican filings dismissed. Their motive is not
dispositive, but corroborates the reason behind their choices.

        In summary, the FR480 Plaintiffs have not shown either that the evidence
preponderates against the trial court’s factual findings, or that the trial court made any errors
of law. Accordingly, we find no reversible error in the trial court’s dismissal of the FR 480
tire cases.

                                              V.

                                               A.

        Given the novelty of the questions presented in this case, and the likelihood that the
dissatisfied party will ask for permission to appeal our judgment to the Supreme Court, we
will also consider the Defendants’ assertions that there are alternative grounds for affirming
the dismissals. The Defendants argue that the trial court erred in “recognizing” the Mexican
dismissals. The basis for their argument is that Tennessee, like the majority of jurisdictions,
does not enforce foreign judgments unless the parties to the foreign judgment had notice and
an opportunity to be heard. See Tarrazas v. Riggs, 612 S.W.2d 461, 465, (Tenn. Ct. App.
1980). It is undisputed that the Defendants did not receive notice of the filings in Mexico


                                              -18-
until the cases were re-filed in Tennessee. In Mexico, courts first determine jurisdiction and
then, if prima facie jurisdiction exists, notify the defendants of the action against them. See
Firestone II at 901 n.5. Nevertheless, we are persuaded that the Defendants’ argument
misses the mark. The trial court did not give the dismissals force of law. Rather, the trial
court merely treated the dismissals as non-conclusive evidence that Mexico is not an
available alternative forum. In the present cases, the court found that evidence unpersuasive.

                                               B.

       Next, the Defendants argue that the trial court should have found that the Plaintiffs
waived any challenge to Mexico as an available forum by failing to make that challenge in
Firestone I. To the extent the Defendants argue that waiver happened as a matter of law,
that argument is foreclosed by our refusal in Firestone II to hold as a matter of law that
Mexico is an available forum. 286 S.W.3d at 909.

        The primary thrust of the Defendants’ argument appears to be that the trial court erred
in finding that it was not foreseeable to the Plaintiffs that Mexico would dismiss their cases
for lack of jurisdiction. In Firestone II, we invited the trial court to determine on remand
the foreseeability to the Plaintiffs of the dismissals in Mexico. Id. The trial court found that
“[i]t was not foreseeable to the Plaintiffs that Mexican courts would refuse to accept
jurisdiction over these cases until after the Supreme Court had denied the application for
permission to appeal in June of 2004.” The Defendants make the very persuasive point that
the key to the Plaintiffs’ challenge to the availability of Mexico as a forum is that a plain
reading of Mexican statutes shows Mexican courts can never accept jurisdiction over foreign
defendants in personal injury actions, even if they agree to waive jurisdiction. According to
the Plaintiffs’ own expert, presumably the one the trial court found to be highly credible and
sincere, this same rule of law has “existed for many years.” Nothing has changed since the
Plaintiffs began filing their cases in 2000, except that what they expected happened, i.e., the
cases were dismissed in Mexico.

        The Defendants also point out that the Plaintiffs’ own Tenn. R. App. P. 11 application
for permission to appeal filed in Firestone I on January 30, 2004, conclusively shows that
the trial court was wrong in tying foreseeability of dismissal to June 10, 2004, the date the
Plaintiffs allegedly became aware of the dismissal of another case by a Mexican court. This
is because the Plaintiffs argued in their application for permission to appeal, filed several
months before June 10, 2004, that Mexico was not an available forum. The Plaintiffs argued
in their Rule 11 application that the order of dismissal should at least include a condition that
the Plaintiffs could return to Tennessee in case of dismissals in Mexico, based partly on their
assertion that parties cannot confer jurisdiction on a recalcitrant Mexican court by agreement.



                                              -19-
       We agree with the Defendants that the evidence preponderates against the trial court’s
finding that it was not foreseeable to the Plaintiffs at the time of Firestone I that Mexico
would not accept jurisdiction over these particular cases. The Plaintiffs’ arguments to the
contrary are not persuasive. We therefore hold, alternatively, that even if the trial court erred
in the dismissing the cases for the reasons we have previously discussed, the trial court
reached the correct result because it was foreseeable to the Plaintiffs, and should have been
argued in Firestone I, that Mexico would not accept jurisdiction over their cases.

                                              C.

        The Defendants argue that the trial court made several errors that should be examined
closely before reversing the trial court’s decision. One of the alleged errors is in finding the
Plaintiffs’ expert, Judge Armando Garcia Estrada, to be a credible witness. There is no merit
to this argument. As we have previously noted, credibility is better addressed by the trial
court, and its credibility findings will not be lightly disturbed. Tennessee Valley Kaolin, 526
S.W.2d at 490.

        Another of the alleged errors is accepting the Mexican dismissal orders as “evidence”
of a lack of jurisdiction. The Defendants argue, in essence, that the Mexican dismissal orders
cannot be given any weight absent a clear legal analysis of Mexican law. The Defendants
go too far. In Firestone I, we noted that any Tennessee judge that hears these cases will have
great difficulty determining the law in “at least eleven different Mexican states” and will only
be able to do that after “a battle of experts just to determine the plain language of the
applicable law.” 138 S.W.3d at 209. That is exactly what the trial court did. We will not
fault the court for doing what we predicted.

        The Defendants also argue that the trial court erroneously “flipped the burden of
proof” and required the Defendants to prove fraud by clear and convincing evidence. We are
not persuaded by this argument because we think that the court nevertheless left the ultimate
burden of persuasion as to whether there had been a change in the circumstances with the
Plaintiffs. Also, given the liberality with which the court allowed discovery into the files of
the Plaintiffs’ lawyers, we believe that any error in allocation of the burden of proof was
harmless. If there was any fraud present, the Defendants should have been able to find it and
prove it.

      Another argument the Defendants make is that the trial court erred in finding the
misconduct of Tippetts and Valenciano in the eight cases that were dismissed to be
inadmissible in the 18 cases that were not dismissed. Those cases are not before us.
Accordingly, we will not address this argument.



                                              -20-
                                              VI.

        The judgment of the trial court is affirmed. Cost on appeal are taxed to the appellants,
Dhyanna Muro Ramirez, Sacramento Baez Flores, Juan Antonio Gonzalez, Bricio Yanez
Islas, Francisco Zuno Perez, Gabriella Arellano Medina, Ivan Hillman Chapoy and Estanislao
Amezcua Sanchez. This case is remanded, pursuant to applicable law, for collection of costs
assessed by the trial court.




                                            _______________________________________
                                            CHARLES D. SUSANO, JR., PRESIDING JUDGE




                                              -21-